Citation Nr: 0334132	
Decision Date: 12/08/03    Archive Date: 12/16/03	

DOCKET NO.  02-20 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from April 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
VARO in Wichita, Kansas.  That decision also denied service 
connection for residuals of malaria.  Also, an earlier 
effective date for an award of service connection for 
post-traumatic stress disorder (PTSD) was granted, with an 
effective date assigned of July 28, 2000, the date of receipt 
of the veteran's claim for disability benefits.  A 30 percent 
disability rating was assigned from that date.  The veteran 
was notified of the determination by communication dated that 
same month.  In his substantive appeal dated in December 
2002, the only issue addressed was that of his claim for 
service connection for a skin disorder.  Received in October 
2003 was a communication from the veteran's representative 
asking that the claim for service connection for residuals of 
malaria be reopened.  Submitted with the request was a copy 
of a letter reportedly written from the veteran to his mother 
in 1969.  This matter is referred to the RO for appropriate 
consideration.  


REMAND

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

As part of the notice, VA is to specifically inform the 
claimant and his representative of which portion, if any, of 
the evidence is to be provided by him, and which part, if 
any, VA will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In October 2001, the RO directed a letter to the veteran that 
referred to the VCAA, but did not specifically provide 
information regarding the respective obligations of VA and 
the veteran in obtaining evidence as set out in Quartuccio.  

Moreover, the communication indicated that the veteran had to 
send information describing additional evidence or evidence 
itself within about a 30-day time frame.  Subsequent to this 
communication, however, a decision was issued in the Federal 
Circuit Court that interpreted the effect of the VCAA on 
claims for veteran's benefits, including the instant claim.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Among other things, 
this decision held that appellants must be afforded one year 
to respond to any request for development information under 
the VCAA, and not the 30 days that had been indicated.  

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States of Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as being inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The veteran's claim with regard to his skin disorder depends 
upon whether evidence can be produced supporting findings 
that he has a claimed skin disorder and that it is associated 
with his active service.  This is a medical question, and, 
consequently, VA examination is necessary for proper 
assessment of the claim.  38 U.S.C.A. § 5103A (West 2002).  
The recent medical evidence of record reflects that the 
veteran has a skin disorder, variously diagnosed, but no 
health care professional has provided an opinion as to the 
etiology of the veteran's various skin problems.  The Board 
believes that an examination with an opinion as to the 
etiology of any current skin disorder would be helpful.  

Accordingly, the case is REMANDED for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for a 
skin disorder since service discharge.  
After securing the necessary releases, 
the RO should obtain copies of treatment 
records from any providers identified by 
the veteran whose records are not already 
in the claims folder.  These records 
should be associated with the claims 
file.  

3.  The RO should then schedule the 
veteran for a dermatologic examination in 
order to determine the current nature and 
etiology of any skin disorder now 
present.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should review the claims folder 
and indicate in the examination report 
that pertinent records contained therein 
have been reviewed.  The examiner should 
set out in the report of the examination 
an opinion as to whether the veteran has 
a chronic skin disorder, and, if so, 
whether in his or her opinion it is at 
least as likely as not that any current 
skin disorder can be associated with the 
veteran's active service.  A complete 
rationale for any opinion expressed is 
requested.  

4.  Thereafter, the RO should consider 
the evidence of record and readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion as to any final outcome warranted.  The veteran is 
advised that failure to cooperate without reporting for a 
scheduled examination without good cause may result in a 
denial of his claim.  38 C.F.R. § 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




